Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “First
Amendment”) dated as of June 15, 2009, is by and among LHC GROUP, INC., a
Delaware corporation (the “Borrower”), the LENDERS, and CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, individually as a Lender and as
Administrative Agent, and CAPITAL ONE CORPORATION, as sole bookrunner and sole
lead arranger.
R E C I T A L S:
     A. The Borrower, Capital One, National Association, and First Tennessee
Bank, National Association, and Branch Banking and Trust Company, a national
banking association, as Lenders, and Capital One, National Association, as
Agent, are the parties to that certain Amended and Restated Credit Agreement
dated as of June 12, 2008 (the “Agreement”), pursuant to which Lenders extended
to Borrower a revolving line of credit in the maximum aggregate amount of
$75,000,000.00.
     B. The Borrower has requested that Lenders renew the Line of Credit in the
total maximum aggregate principal amount of $75,000,000.00.
     C. The Lenders, subject to the terms and provisions of this First
Amendment, have agreed to honor the request mentioned above, and the parties
have also agreed to make certain other changes to the Agreement
          NOW, THEREFORE, in consideration of the mutual covenants hereunder set
forth, the parties hereto do hereby amend the Agreement and agree as follows:
     Section 1. Defined Terms. Capitalized terms used herein which are defined
in the Agreement (or used in the Agreement), are used herein with such defined
meanings or usage, except as may be expressly set forth in this First Amendment.
     Section 2. Revision to Definitions.

  a.   The following definitions in Section 1.1 of the Agreement are hereby
deleted and restated as follows:         “Acquisition” shall mean any
transaction or series of related transactions with the same seller, consummated
on or after the date hereof, by which the Borrower or any Subsidiary directly,
(i) acquires a majority voting interest in any active business, or all or
substantially all of the assets of any Person, whether through purchase of
assets, merger or otherwise, or (ii) acquires securities or other ownership
interests of any Person having at least a majority

1



--------------------------------------------------------------------------------



 



      of combined voting power of the then outstanding securities or other
ownership interests of such Person.         “Base Rate” shall mean the base rate
of interest established from time to time by The Wall Street Journal, as the
“prime” lending rate on corporate loans posted by at least seventy-five percent
(75%) of the nation’s thirty largest banks, and which is not necessarily the
lowest rate charged by any of the Lenders, such rate to be adjusted
automatically on and as of the effective date of any change in such Base Rate;
provided, however, the Base Rate shall be subject to a floor of 3.75% per annum.
        “Base Rate Margin” shall mean, with respect to each Base Rate Loan:

  (i)   0.50% per annum if the Leverage Ratio is less than 1.00 to 1.0;     (ii)
  0.75% per annum if the Leverage Ratio is greater than or equal to 1.00 to 1.0
but less than 1.50 to 1.0;     (iii)   1.00% per annum if the Leverage Ratio is
greater than or equal to 1.50 to 1.0 but less than 2.00 to 1.0; or     (iv)  
1.25% per annum if the Leverage Ratio is greater than or equal to 2.00 to 1.0.

     The Base Rate Margin shall be determined by the Agent from time to time,
based on the Leverage Ratio as set forth in the Compliance Certificate most
recently delivered by the Borrower pursuant to Section 12.1(c). Any adjustment
to the Base Rate Margin shall be effective (a) in the case of a Compliance
Certificate delivered in connection with quarterly financial statements of the
Borrower delivered pursuant to Section 12.1(b), as of the date 60 days following
the end of the last day of the applicable fiscal quarter covered by such
Compliance Certificate, and (b) in the case of a Compliance Certificate
delivered in connection with annual financial statements of the Borrower
delivered pursuant to Section 12.1(a), as of the date 90 days following the end
of the last day of the applicable fiscal year covered by such Compliance
Certificate. If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 12.1(c), the Base Rate

2



--------------------------------------------------------------------------------



 



Margin shall equal the percentage corresponding to item (ii) of this definition
until the date of the delivery of the required Compliance Certificate. As of the
date hereof, and thereafter until changed as provided above, the Base Rate
Margin is determined based on item (ii) of this definition.
“Defaulting Lender” shall mean any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Line Loans within three (3) Business Days of the date required
to be funded by it hereunder; (b) notified the Borrower or the Agent in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement; (c) failed, within
three (3) Business Days after request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans or participations in then outstanding Letters of Credit and
Swing Line Loans; (d) otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute; or (e) either (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Eurodollar Interest Period” shall mean, with respect to any Eurodollar Loan
(i) initially, the period commencing on the date such Eurodollar Loan is made
and ending one (1) month, two (2) months, or three (3) months (or such other
period agreed upon by the Borrower and the Lenders) thereafter, and
(ii) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Eurodollar Loan and ending one
(1) month, two (2) months, or three (3) months (or such

3



--------------------------------------------------------------------------------



 



other period agreed upon by the Borrower and the Lenders) thereafter; provided,
however, that (a) if any Eurodollar Interest Period would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless the result of such extension would be to extend
such Interest Period into the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) if any
Eurodollar Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) such Interest Period shall end on the
last Business Day of a calendar month, and (c) any Eurodollar Interest Period
which would otherwise expire after the Termination Date shall end on the
Termination Date.
“Eurodollar Margin” shall mean with respect to each Eurodollar Loan under the
Line of Credit:

  (i)   2.25% per annum if the Leverage Ratio is less than 1.00 to 1.0;     (ii)
  2.50% per annum if the Leverage Ratio is greater than or equal to 1.00 to 1.0
but less than 1.50 to 1.0;     (iii)   2.75% per annum if the Leverage Ratio is
greater than or equal to 1.50 to 1.0 but less than 2.00 to 1.0; or     (iv)  
3.00% per annum if the Leverage Ratio is greater than or equal to 2.00 to 1.0.

The Eurodollar Margin shall be determined by the Agent from time to time, based
on the Leverage Ratio as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 12.1(c). Any adjustment to the
Eurodollar Margin shall be effective (a) in the case of a Compliance Certificate
delivered in connection with quarterly financial statements of the Borrower
delivered pursuant to Section 12.1(b), as of the date 60 days following the end
of the last day of the applicable fiscal quarter covered by such Compliance
Certificate, and (b) in the case of a Compliance Certificate delivered in
connection with annual financial statements of the Borrower delivered pursuant
to Section 12.1(a), as of the

4



--------------------------------------------------------------------------------



 



date 90 days following the end of the last day of the applicable fiscal year
covered by such Compliance Certificate. If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 12.1(c), the Eurodollar Margin shall
equal the percentage corresponding to item (iv) of this definition until the
date of the delivery of the required Compliance Certificate.
“Eurodollar Rate” shall mean, with respect to any Eurodollar Interest Period,
the offered rate for U.S. Dollar deposits of not less than $1,000,000 as of
11:00 A.M. City of London, England time two (2) Eurodollar Business Days prior
to the first date of each Eurodollar Interest Period as shown on the display
designated as “British Bankers Assoc. Interest Settlement Rates” on the Telerate
system (“Telerate”), Reuters Screen LIBOR 01 Page, or such other page or pages
as may replace such pages on Telerate for the purpose of displaying such rate,
rounded upwards, if necessary to the nearest 1/16% and adjusted for the maximum
cost of reserves, if any. Provided, however, that if such rate is not available
on Telerate then such offered rate shall be otherwise independently obtained by
the Agent from an alternate, substantially similar independent source available
to the Agent or shall be calculated by the Agent by substantially similar
methodology as that theretofore used to determine such offered rate in Telerate.
The Eurodollar Rate shall be subject to a minimum floor of 1.75% per annum.
“Required Lenders” shall mean (i) if there are two (2) or fewer Lenders under
this Agreement, then “Required Lenders” shall mean all Lenders (other than
Defaulting Lenders who are not entitled to vote); or (ii) if there are three
(3) or more Lenders under this Agreement, then “Required Lenders” shall mean
Lenders having more than sixty percent (60%) of the aggregate amount of the
Commitments (not held by Defaulting Lenders who are not entitled to vote), or if
the Commitments have been terminated or reduced to zero, Lenders holding more
than 60% of the principal amount of the aggregate outstanding Loans and
Reimbursement Obligations (not held by Defaulting Lenders who are not entitled
to vote). Commitments, Revolving Loans and Reimbursement Obligation held by
Defaulting Lenders shall be disregarded when determining the Required Lenders
and any Defaulting Lender shall be excluded from calculating the

5



--------------------------------------------------------------------------------



 



number of Lenders under this Agreement as of any time of determination for
purposes of this definition. For purposes of this definition, a Lender (other
than the Agent with respect to the Swing Line) shall be deemed to hold a Swing
Line interest or a Reimbursement Obligation to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
“Revolving Notes” shall mean collectively (i) the promissory notes of even date
with the First Amendment in the maximum aggregate principal amount of the
Commitment of each Lender party hereto and substantially in the form of Exhibit
C attached hereto, executed by Borrower, (ii) any promissory note or notes that
may be executed by Borrower in the future that are payable to the order of a
Lender pursuant to the Agreement, and (iii) any and all modifications, renewals,
and/or extension of any of the foregoing promissory notes.
“Termination Date” shall mean the earlier to occur of (i) June 15, 2011 or
(ii) the date of termination of the Commitments pursuant to Article XIV hereof.

  b.   The following new definitions are hereby added to Section 1.1 of the
Agreement:         “Consolidated Net Worth” shall mean the total assets of the
Borrower and its Subsidiaries minus the total liabilities of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.  
      “First Amendment” shall mean that certain First Amendment to Amended and
Restated Credit Agreement dated as of June 15, 2009 by and among the Borrower,
Lenders, Capital One, National Association, a national banking association,
individually as a Lender and as Administrative Agent, and Capital One
Corporation, as sole bookrunner and sole lead arranger.         “Minimum Asset
Coverage” shall mean the total of Net Accounts Receivable divided by outstanding
unsecured Debt.

6



--------------------------------------------------------------------------------



 



      “Net Accounts Receivable” shall mean the total gross accounts receivable
of Borrower less an allowance for doubtful accounts.

     Section 3. Renewal of Line of Credit. Subject to the terms and conditions
of the Agreement, as amended by this First Amendment, the Line of Credit
extended to the Borrower pursuant to the Agreement in the maximum aggregate
principal amount of $75,000,000.00 is hereby renewed. The commitment of Lenders
to severally fund their Pro Rata Part of the Revolving Loans will commence on
the date hereof and terminate on the Termination Date, as defined above. The
renewed Line of Credit (and Revolving Loans thereunder) shall be evidenced by
the Notes. The parties agree and understand that the revolving note dated of
even date herewith in the maximum aggregate principal amount of $30,000,000.00
to the order of Capital One, National Association, constitutes a renewal by
Lenders of Borrower’s promissory note dated June 12, 2008 in the maximum
aggregate principal amount of $30,000,000.00 to the order of Capital One,
National Association. The parties agree and understand that the Revolving Note
dated of even date herewith in the maximum aggregate principal amount of
$27,500,000.00 payable to the order of Branch Banking and Trust Company, a
national banking association, constitutes a renewal and increase by such Lender
of Borrower’s promissory note dated June 12, 2008 in the maximum aggregate
principal amount of $25,000,000.00 payable to the order of Branch Banking and
Trust Company, a national banking association. The parties agree and understand
that the Revolving Note dated of even date herewith in the maximum aggregate
principal amount of $17,500,000.00 to the order of First Tennessee Bank, N.A.,
constitutes a renewal and decrease by such Lender of Borrower’s promissory note
dated June 12, 2008 in the maximum aggregate principal amount of $20,000,000.00
payable to the order of First Tennessee Bank, N.A. The parties agree and
understand that the Revolving Note dated of even date herewith in the maximum
aggregate principal amount of $30,000,000.00 payable to the order of Capital
One, constitutes a renewal of Borrower’s promissory note dated June 12, 2008 in
the maximum aggregate principal amount of $30,000,000.00 payable to the order of
Capital One. Novation is not intended. Except as amended by this First
Amendment, the provisions of Article II of the Agreement shall continue to apply
to the renewed Line of Credit.
     Section 4. Revolving Loans. Section 2.2.1 of the Agreement is hereby
deleted in its entirety and restated as follows:
Section 2.2.1. Revolving Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time under the Line of Credit. Within the limits set forth herein,
the Borrower may borrow from the Lenders hereunder, repay any and all such
Revolving Loans as hereinafter provided, and reborrow thereunder; provided,
however, each Revolving Loan, subject to availability, shall be in an amount not
less than $1,000,000.00. The Borrower’s obligation to repay the Revolving Loans
made by the Lenders shall be evidenced by the Notes. Revolving Loans under the
Line of Credit shall bear interest, at Borrower’s option, at the Base Rate plus
the Base Rate Margin or the Eurodollar Rate plus the Eurodollar Margin. The
total number of Tranches under the Line of

7



--------------------------------------------------------------------------------



 



Credit which may be outstanding at any time hereunder shall never exceed seven
(7) Tranches, whether such Tranches are Base Rate Loans, Eurodollar Loans, or a
combination thereof. Notwithstanding any provision in this Agreement to the
contrary, the parties acknowledge and agree that upon any breach of Section
2.2.1, the Lenders’ obligation to make Revolving Loans is suspended until such
breach is cured to the reasonable satisfaction of the Required Lenders.
     Section 5. Use of Proceeds. Section 2.2.5 of the Agreement is hereby
deleted in its entirety and restated as follows:
Section 2.2.5. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans (i) to finance certain Acquisitions and capital expenditures,
(ii) for working capital, and (iii) for other general corporate purposes.
     Section 6. Inclusion of Defaulting Lender Section. Article III of the
Agreement is hereby amended to include the following new section as
Section 3.1.7:
Section 3.1.7. Default of Any Lender. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

  (a)   all fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender and Defaulting Lender shall not be entitled to any
fees so long as such Lender is a Defaulting Lender;     (b)   the Commitment and
Loans of such Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 15.6);    
(c)   if any exposure on the Swing Line or under Letters of Credit exists at the
time any Lender is a Defaulting Lender, the following provisions shall apply:

  (i)   The exposure shall be reallocated among the non-Defaulting Lenders,
after disregarding the Defaulting Lender’s Commitment, in proportion with their
respective Commitments, but only to the extent that the sum of all
non-Defaulting Lenders’ portion of funded Loans and exposure on the Swing Line
and Letters of Credit do not exceed the total of all the non-Defaulting Lenders’
portions of the

8



--------------------------------------------------------------------------------



 



      aggregate Commitments of the non-Defaulting Lenders.     (ii)   If the
reallocation described in clause (i) above cannot, or can only partially, be
effected, the Borrower shall promptly post cash collateral with the Agent or
enter into other arrangements reasonably satisfactory to the Agent to eliminate
the Agent’s risk with respect to the Defaulting Lender’s obligations to
reimburse the Agent under the Swing Line or any Letters of Credit, and the Agent
shall not be required to make any Swing Line advances and/or issue Letters of
Credit until the foregoing has been completed.     (iii)   If the Borrower cash
collateralizes any portion of such Defaulting Lender’s obligations on the Swing
Line or Letters of Credit, (A) the Borrower shall not be required to pay any
Commitment Fees or Letter of Credit fees to the Agent for the account of such
Defaulting Lender pursuant to Article VI hereof during the period such
Defaulting Lender’s obligations on the Swing Line and Letters of Credit are cash
collateralized; and (B) the Agent may release monies deposited by Borrower as
cash collateral as provided in Subsection (d) below.

  (d)   Any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 3.1.4)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Agent in a segregated account and, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Agent (i)
first, to the funding of any Loan or the funding or cash collateralization of
any participating interest in any Swing Line or Letters of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent (in which case any cash collateral
posted by the Borrower pursuant to Subsection (c) hereof shall be returned to
the Borrower in the amount of cash collateralized through payments for the
account of the Defaulting Lender), (ii) second, to the payment of any amounts
owing by such Defaulting Lender to the Agent hereunder (whether in its

9



--------------------------------------------------------------------------------



 



      capacity as Swing Line Lender or issuer of Letters of Credit), (iii)
third, to the funding or cash collateralization of any Rate Management
Transactions in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent (in
which case any cash collateral posted by the Borrower pursuant to Subsection
(c) hereof shall be returned to the Borrower in the amount of cash
collateralized through payments for the account of the Defaulting Lender), (iv)
fourth, if so determined by the Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any then-existing judgment of a court of
competent jurisdiction obtained by the Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of Letters of Credit which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 10.2 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders in accordance with their Pro Rata shares prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Lender;     (e)   Notwithstanding anything herein to the
contrary, the Borrower may require the Defaulting Lender to assign all of its
Loans and Commitments and participations in Rate Management Transactions to
another Lender (or Purchaser) willing to accept such assignment; provided that
prior to or concurrently with any such replacement, provided, that the
(i) Defaulting Lender shall have received payment in full of all of its Pro Rata
Part of funded (by the Defaulting Lender) and outstanding Indebtedness through
such date of replacement and a release from its obligations under the Loan
Documents and (ii) all of the Defaulting Lender’s obligations are assigned to
another Lender or Purchaser; and

10



--------------------------------------------------------------------------------



 



  (f)   In the event that either (i) all funding deficiencies in respect of a
Defaulting Lender’s Commitment (including participations in Letters of Credit
and Swing Line Loans) and all other payment obligations owing to the Agent or
any other Lender hereunder (including interest, if any, owing on any such
amounts) shall have been reduced to zero and such Defaulting Lender shall have
delivered to the Borrower and the Agent a written reaffirmation of its intention
to honor its funding, payment and all of its other obligations hereunder;
provided that this clause (i) shall not apply in the case of a Lender that is
a Defaulting Lender as a result of insolvency, or (ii) the Agent and the
Borrower agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the obligations of the
Lenders on the Swing Line and Letters of Credit shall be readjusted to reflect
the inclusion of such Defaulting Lender’s Commitment and on such date such
Defaulting Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line) as the Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Part, and
such Lender shall cease to be a Defaulting Lender.

     Section 7. Base Rate Loans. Section 4.1.1 of the Agreement is hereby
deleted in its entirety and restated as follows:
Section 4.1.1. Base Rate Loans. On Base Rate Loans, Borrower agrees to pay
interest quarterly on the first day of each September, December, March and June
of each year, calculated on the basis of a year consisting of 365/360 days with
respect to the unpaid principal amount of each Base Rate Loan from the date the
proceeds thereof are made available to Borrower until maturity (whether by
acceleration or otherwise), at a varying rate per annum equal to the lesser of
(i) the Maximum Rate and (ii) the Base Rate plus the Base Rate Margin. Past due
principal, to the extent permitted by law, shall bear interest, payable upon
demand, at the lesser of (i) the Maximum Rate and (ii) the default rate
specified in the Notes.
     Section 8. Eurodollar Loans. Section 4.1.2 of the Agreement is hereby
deleted in its entirety and restated as follows:
Section 4.1.2. Eurodollar Loans. On Eurodollar Loans, Borrower agrees to pay
interest monthly on the last Business Day of each month calculated on the basis
of a year consisting of 360 days with respect to the unpaid principal amount of
each Eurodollar Loan from the date the proceeds thereof are made available to
Borrower until maturity (whether by acceleration or otherwise), at a varying
rate per annum equal to the lesser of (i) the Maximum Rate and (ii) the
Eurodollar Rate plus the Eurodollar Margin. Past due principal, to the extent
permitted by law, shall bear interest, payable on demand, at the lesser of (i)
the Maximum

11



--------------------------------------------------------------------------------



 



      Rate and (ii) the default rate specified in the Notes. Unless otherwise
requested by Borrower, upon the expiration of each Interest Period applicable to
Eurodollar Loans, the Borrower shall be deemed to have elected to maintain all
applicable Eurodollar Loans as Eurodollar Loans with an Interest Period of one
(1) month.

     Section 9. Facility Fees. Section 6.1 of the Agreement is hereby deleted in
its entirety and restated as follows:

      Section 6.1. Facility Fees. The Borrower shall pay to the Agent for the
benefit of the Lenders a facility fee of 0. 25% of the Commitment. The foregoing
facility fee shall be due and payable on the date hereof and, the Borrower
hereby authorizes the Agent to debit its account specified on Schedule 6
attached hereto and maintained with Capital One for collection of the foregoing
facility fee.

     Section 10. Consolidated Net Worth. Section 12.7(b) of the Agreement, which
provision contains the Total Liabilities to Tangible Net Worth covenant, is
hereby deleted. Section 12.7(b) of the Agreement is hereby restated as follows:

  (b)   Consolidated Net Worth. At the end of each fiscal quarter of Borrower,
its Consolidated Net Worth shall be not less than $170,000,000.00; provided,
however, this Consolidated Net Worth requirement will increase by fifty percent
(50%) of net income (if positive) for each subsequent quarter after the date of
the First Amendment, plus eight-five percent (85%) of the net proceeds received
by the Borrower from the issuance or sale of equity capital in any subsequent
quarter after the date of this First Amendment. The term “equity capital” shall
not include: (i) the purchase of stock in the Borrower as a result of the
exercise of employee stock options if the Borrower repurchases such amount of
stock within one hundred twenty (120) days of the applicable exercise of such
options or (ii) the purchase of stock in the Borrower as a result of the
Borrower’s employee stock purchase plan if the Borrower repurchases such amount
of stock within one hundred twenty (120) days of the exercise of the applicable
plan of rights. This covenant will be tested by Agent on a quarterly basis,
commencing June 30, 2009.

     Section 11. Minimum Asset Coverage. Section 12.7(d) of the Agreement, which
provision contains the working capital ratio covenant requirement, is hereby
deleted. Section 12.7(d) of the Agreement is hereby restated as follows:

  (d)   Minimum Asset Coverage. At the end of each fiscal quarter of the
Borrower, its ratio of Minimum Asset Coverage shall be not

12



--------------------------------------------------------------------------------



 



      less than l.20 to 1.00. This covenant will be tested quarterly commencing
June 30, 2009.

     Section 12. Revised Compliance Certificate. A revised Compliance
Certificate is attached to this First Amendment as Exhibit A.
     Section 13. Deposit and Operating Accounts. Section 12.11 of the Agreement
is hereby deleted in its entirety and restated as follows:

      Section 12.11. Deposit and Operating Accounts. The Borrower will maintain
and will cause each of the Guarantors and its Subsidiaries to maintain primary
deposit and operating accounts with Capital One or such other Lender (or any one
or more of them) acceptable to Borrower; provided, however, the target of an
Acquisition will be allowed up to eighteen (18) months following such
Acquisition to transfer accounts to Capital One or such other Lender (or any one
or more of them) acceptable to Borrower.

     Section 14. Debts. Subpart (f) of Section 13.5 of the Agreement is hereby
deleted in its entirety and restated as follows:

  (f)   (i) Purchase Money Indebtedness subject to a maximum aggregate principal
amount at any time outstanding not in excess of $1,250,000.00; (ii) additional
unsecured Debt subject to a maximum aggregate principal amount at any time
outstanding not in excess of $250,000.00; and (iii) Debt of any Person that
becomes a Subsidiary after the date hereof; provided, that such Debt exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary subject to a maximum
aggregate principal amount at any time outstanding not in excess of $250,000.00.

     Section 15. Investments Made In Connection With Any Acquisition. Subpart
(h) of Section 13.6 of the Agreement is hereby deleted in its entirety and
restated as follows:

  (h)   Investments made in connection with any acquisition by the Borrower or a
Subsidiary of stock or other equity interests (other than directors’ qualifying
shares) in, all or substantially all the assets of, or all or substantially all
the assets constituting a division or line of business of, a Person; provided,
however, if the aggregate consideration for such Acquisition is $10,000,000.00
or more (stock and/or cash consideration), (i) the Borrower shall have given the
Agent notice of such Acquisition at least twelve (12) Business Days prior to the
consummation of such Acquisition, together with delivery to Agent of all
pertinent information regarding the Acquisition, including combined statements
of

13



--------------------------------------------------------------------------------



 



      Borrower and the target of such Acquisition as of the last quarter end,
combined covenant calculations as of the last quarter end of Borrower and the
target of such Acquisition, combined post-acquisition financial projections for
the next four (4) fiscal quarters, memorandum detailing key reasons for the
proposed Acquisition, including financial and demographics, and any additional
information specific to the proposed Acquisition deemed necessary by the Agent
and the Lenders in their sole discretion; and (ii) the Agent (on behalf of the
Required Lenders) shall have given its prior consent to such Acquisition (which
consent shall not be unreasonably withheld or delayed) at least two (2) Business
Days prior to consummation of such Acquisition;

     Section 16. Amendment of Sections 3.1.4 and 15.10. Sections 3.1.4 and 15.10
of the Agreement are hereby amended to replace all references to “Defaulting
Bank” with references to “Defaulting Lender”.
     Section 17. Amendment to Article XIV. Article XIV of the Agreement is
hereby amended to include the following new section as Section 14.3:

      Section 14.3 After Event of Default; Collections. Upon the occurrence and
during the continuance of an Event of Default, payments made under this
Agreement upon the occurrence and during the continuance of an Event of Default
(which has not been waived), all payments and other amounts collected or
received by the Agent or any Lender on account of the Indebtedness (whether in
an insolvency or bankruptcy case or proceeding or otherwise) or any other
amounts received in respect of the Collateral shall be applied to the
Indebtedness in the following order:

  (i)   to the Agent, in payment of fees and expenses accrued and outstanding
(including without limitation reasonable attorneys’ fees and expenses) incurred
in enforcing rights of the Agent and Lenders under the Loan Documents and to any
advances by the Agent in payment of same;     (ii)   to the Agent (for the
ratable benefit of the Lenders) in payment of fees, expenses and late charges
accrued and outstanding on the respective Indebtedness;     (iii)   to the Agent
(for the ratable benefit of the Lenders) in payment of interest accrued and
outstanding on all of the Indebtedness (including interest payable on Rate
Management Transactions);     (iv)   to the Agent (for the ratable benefit of
the Lenders) in payment of, on a pari passu basis (A) principal outstanding on
the Loans; and

14



--------------------------------------------------------------------------------



 



      (B) payment or cash collateralization of 105% of the amounts outstanding
on Letters of Credit;     (v)   to the Agent (for the ratable benefit of the
Lenders) in payment of on a pari passu basis any settlement or breakage amounts
due on Rate Management Transactions;     (vi)   all other Indebtedness;    
(vii)   to the Lenders in payment of other fees and expenses accrued and
outstanding (including reasonable attorneys’ fees and expenses incurred in
enforcing their rights under the Loan Documents) and to any advances by the
Lenders in payment of same; and     (viii)   any remaining amounts to the
Persons entitled thereto, including the Borrower;

      provided, that notwithstanding the foregoing, and subject to the
provisions of Section 3.1.7, any amounts of principal payable on the Loans due
to a Defaulting Lender following the occurrence and continuance of an Event of
Default shall be paid to the Administrative Agent as security for, or repayment
of, any amounts due by the Defaulting Lender to the Agent on the Swing Line,
Letters of Credit and/or Rate Management Transactions.

     Section 18. Amendment to Section 15.6. Section 15.6 of the Agreement is
amended to add the following new paragraph as the final paragraph of such
section:
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders may be effected with the consent of all Lenders other than
Defaulting Lenders), except that (i) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Lender and (ii) any
amendment, waiver or consent requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
     Section 19. Conditions of Effectiveness. This First Amendment shall become
effective as of the day and year first above written when and only when, the
following conditions precedent are satisfied (or waived in writing by the
Agent):

  (a)   the Agent shall have received each of the following documents, in form
and substance satisfactory to the Agent, duly executed by all parties thereto
(collectively, the “Amendment Documents”):

15



--------------------------------------------------------------------------------



 



  (i)   this First Amendment, executed by the Borrower and all of the Lenders,
and acknowledged and consented to by the Guarantors;     (ii)   an executed copy
of the Notes; and     (iii)   an executed Joinder to Guaranty executed by all
new Guarantors.

  (b)   the Agent shall have received a certificate from the Borrower, in form
satisfactory to the Agent, certifying as of the date of this First Amendment:

  (i)   the names and true signatures of the officers of Borrower authorized to
execute and deliver, in the name of and on behalf of Borrower, this First
Amendment and all documents and instruments contemplated herein;     (ii)  
copies of the resolutions (or similar authorizing documents) of the board of
directors of Borrower and Guarantors approving and authorizing the execution,
delivery and performance by Borrower and Guarantors of this First Amendment; and
    (iii)   other documents and matters as the Agent may reasonably request;

  (c)   the Borrower shall have paid all reasonable accrued and unpaid fees,
costs and expenses of the Agent and the Lenders in connection with this First
Amendment and any other agreements, instruments or documents related hereto, and
the transactions contemplated hereby and thereby to the extent due and payable,
including, without limitation, the reasonable fees and out of pocket expenses of
legal counsel for the Agent; and     (d)   the Agent and each Lender shall have
received copies of all other documents, instruments and certificates which the
Agent, any Lender or its or their counsel may reasonably request in connection
herewith.

     Section 20. Representations and Warranties. The Borrower hereby represents
and warrants to the Agent and the Lenders as follows:

  (a)   The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.     (b)   The execution,
delivery and performance by Borrower of this First Amendment is within
Borrower’s general corporate powers, has been duly authorized by all necessary
action on the part of Borrower and does not contravene (i) Borrower’s articles
of incorporation and bylaws, or (ii) any Governmental Requirement or any
contractual obligation binding on or affecting Borrower or any of its assets or
properties, or result in, or require, the creation or imposition of any
Encumbrance or other charge, encumbrance or preferential arrangement of any
nature (other than pursuant to the Collateral Documents) upon or with respect to
any of the properties now owned or hereafter acquired by Borrower.

16



--------------------------------------------------------------------------------



 



  (c)   No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by Borrower of this First Amendment.     (d)   This
First Amendment constitutes the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with its respective terms.
    (e)   The Collateral Documents create valid and perfected first priority
(subject to Permitted Encumbrances) security interests and Encumbrances in and
to the Collateral covered thereby, enforceable against all third parties in all
jurisdictions, to secure the payment and performance of the Indebtedness,
including the renewed Line of Credit and Revolving Notes. The execution,
delivery and performance of this First Amendment and the other Amendment
Documents do not and will not adversely affect the Encumbrances created under
any of the Collateral Documents.     (f)   Prior to giving effect to this First
Amendment, no Default exists, and (ii) after giving effect to this First
Amendment no Default will exist, under the Agreement or any other Loan Document.
    (g)   The representations and warranties made by Borrower in the Agreement
and the other Loan Documents are true and correct on the date hereof, before and
after giving effect to the effectiveness of this First Amendment, as if made on
and as of such date (except to the extent such representations and warranties
relate, by their terms, to a specific earlier date, in which case they shall be
true and correct on and as of such earlier date).     (h)   There is no pending
or threatened action or proceeding affecting Borrower or any of its Subsidiaries
before any Governmental Authority which may materially adversely affect the
financial condition or operations of Borrower or any such Subsidiary or which
purports to affect the legality, validity or enforceability of this First
Amendment or any other Loan Document (as amended hereby).

     Section 21. Reference to and Effect on the Loan Documents.

  (a)   Upon the effectiveness of this First Amendment, on and after the date
hereof each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Agreement, and each reference
in the other Loan Documents to “the Agreement”, “thereunder”, “thereof” or words
of like import referring to the Agreement, shall mean and be a reference to the
Agreement as amended hereby.     (b)   Except as specifically amended above, the
Agreement and all other Loan Documents, and the Encumbrances created under the
Collateral Documents, are and shall continue to be in full force and effect in
accordance with their respective terms and are hereby in all respects ratified
and confirmed by Borrower. Without limiting the generality of the foregoing, the

17



--------------------------------------------------------------------------------



 



      Collateral Documents and all of the Collateral described therein do and
shall continue to secure the payment and performance of all Indebtedness under
the Agreement and the other Loan Documents.     (c)   The execution, delivery
and effectiveness of this First Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

         Section 22. Costs, Expenses and Taxes. The Borrower hereby agrees to
pay on demand all costs and expenses of the Agent and any Lender in connection
with the preparation, negotiation, execution and delivery of this First
Amendment and any other agreements, instruments and documents to be negotiated,
reviewed, executed or delivered hereunder or thereunder or in connection
herewith or therewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel for the Agent with respect thereto and
with respect to advising the Agent and the Lenders as to its and their
respective rights and responsibilities hereunder and thereunder (which fees and
expenses, as to legal counsel of the Agent, shall be paid directly to legal
counsel of the Agent upon presentation of an invoice for legal services
rendered). The Borrower hereby further agrees to pay on demand all costs and
expenses, if any (including, without limitation, reasonable legal counsel fees
and expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this First Amendment and the other
agreements, instruments and documents to be negotiated, reviewed, executed or
delivered hereunder and thereunder or in connection herewith and therewith,
including, without limitation, reasonable fees and expenses of legal counsel in
connection with the enforcement of rights under this Section 20.
        Section 23. Confirmation of Guaranty. The Borrower hereby acknowledges
that in connection with and as required by the Agreement, the Borrower as
Manager of certain of its Subsidiaries, has executed the Guaranty on behalf of
such Subsidiaries (either as a Guaranty by such affected Subsidiaries or, in
some cases, as a Guaranty by certain other entities in which Borrower or one of
its Subsidiaries has an equity ownership interest). The Borrower, on behalf of
such Guarantors, hereby ratifies and confirms the executed Guaranty and
acknowledges that the Guaranty continues to solidarily secure the Indebtedness,
including the renewed Line of Credit and Revolving Notes.
        Section 24. Further Assurances. The Borrower covenants and agrees from
time to time, as and when requested by the Agent or the Lenders, to execute and
deliver or cause to be executed or delivered, all such documents, instruments
and agreements and to take or cause to be taken such further or other action as
the Agent or the Lenders may reasonably deem necessary or desirable in order to
(a) carry out the intent and purposes of this First Amendment, the Agreement and
the other Loan Documents, (b) exercise and enforce any rights and remedies under
this First Amendment, the Agreement and the other Loan Documents, and
(c) perfect, preserve and protect the validity, effectiveness and priority of
the security interests and Encumbrances in and to the Collateral created by the
Collateral Documents.

18



--------------------------------------------------------------------------------



 



     Section 25. AMENDMENTS. THE AGREEMENT AND THIS FIRST AMENDMENT ARE CREDIT
OR LOAN AGREEMENTS AS DESCRIBED IN LA. R.S. 6:§1121, ET SEQ. THERE ARE NO ORAL
AGREEMENTS AMONG LENDERS OR AGENT AND THE BORROWER. THE AGREEMENT, AS AMENDED BY
THIS FIRST AMENDMENT, AND THE OTHER LOAN DOCUMENTS SET FORTH THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ALL PRIOR WRITTEN AND ORAL UNDERSTANDINGS BETWEEN THE PARTIES, WITH RESPECT TO
THE MATTERS HEREIN AND THEREIN SET FORTH. THE AGREEMENT, AS AMENDED BY THIS
FIRST AMENDMENT, CANNOT BE MODIFIED OR AMENDED EXCEPT BY A WRITING SIGNED AND
DELIVERED BY ALL THE PARTIES.
     Section 26. Waiver of Defenses, Release of Claims and Covenant Not to Sue.
As a material inducement to the Agent and the Lenders to enter into this First
Amendment, the Borrower, for and on behalf of itself and each Guarantor and
Subsidiary and their respective officers, directors, members, partners,
shareholders and managers, (a) does hereby release, acquit, satisfy and forever
discharge the Agent and the Lenders and their officers, directors, shareholders,
and affiliates (collectively, the “Released Parties”) from any and all
liabilities, obligations, expenses, damages, judgments, actions, claims, demands
and causes of action of any kind or nature, whether at law or in equity, whether
now accrued or hereafter maturing and whether known or unknown, which Borrower
(and for any Guarantor or Subsidiary) now has or hereafter may have by reason of
any action, inaction, matter, cause or thing, occurring on or prior to the date
of this First Amendment, arising out of, in connection with or relating to this
First Amendment, the Collateral, the Collateral Documents, the Indebtedness, the
Notes, or the Loan Documents (collectively, “Released Claims”) and (b) does
hereby covenant and agree never to institute or cause to be instituted or
continue prosecution of any suit or other action or proceeding of any kind or
nature against the Released Parties, by reason of or in connection with any
Released Claim; provided, however, that the foregoing release and covenant not
to sue shall not apply to any claims arising after the date of this First
Amendment with respect to acts or events that occur after the date of this
Waiver.
     Section 27. Governing Law: Counterparts. This First Amendment shall be
governed by and construed in accordance with the laws of the State of Louisiana.
This First Amendment may be executed in any number of counterparts, all of which
counterparts, when taken together, shall constitute one and the same instrument.
     Section 28. Continued Effect. Except as expressly modified herein, the
Agreement, as amended by this First Amendment, shall continue in full force and
effect. The Agreement, as amended by this First Amendment, is hereby ratified
and confirmed by the parties hereto.
     Section 29. Resolutions/Consents. The Borrower hereby certifies to the
Agent and the Lenders that all authorizations, consents, and resolutions
previously delivered to Lender in connection with the Agreement remain in effect
and the Agent and the Lenders may continue to rely on same.

19



--------------------------------------------------------------------------------



 



     Section 30. Updated Disclosure Schedules. The Borrower hereby confirms the
accuracy of the Schedules attached to the Agreement, except that the following
Schedules are hereby updated and attached to this First Amendment: Schedules
1.1(a); 1.1(b); 6; 11.3; 13.4; 13.5; 13.6; and 13.8.
(The remainder of this page intentionally left blank)

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Borrower:
LHC GROUP, INC.
a Delaware corporation
      By:           Name:   Peter J. Roman        Title:   Executive Vice
President        Agent:
CAPITAL ONE, NATIONAL ASSOCIATION
      By:           Name:   Grant Guillotte        Title:   Vice President   

            Lenders:

CAPITAL ONE, NATIONAL ASSOCIATION
    Line of Credit By:       Loan Commitment: $30,000,000.00   Name:   Grant
Guillotte    Percentage: 40.0 %   Title:   Vice President        FIRST TENNESSEE
BANK, NATIONAL ASSOCIATION
    Line of Credit  By:       Loan Commitment: $17,500,000.00   Name:      
Percentage: 23.333%   Title:           BRANCH BANKING AND TRUST COMPANY,
a national banking association
    Line of Credit  By:       Loan Commitment: $27,500,000.00   Name:      
Percentage: 36.666%   Title:        

(Signature Page of First Amendment and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit “A”
COMPLIANCE CERTIFICATE
 
Date
Capital One, National Association, as Agent
P. O. Box 3847
Lafayette, LA 70502
Attn: Mr. Grant Guillotte
Dear Mr. Guillotte:
          This Compliance Certificate is submitted pursuant to the requirements
of that certain Amended and Restated Credit Agreement dated as of June 12, 2008,
by and among LHC Group, Inc. (the “Borrower”), Capital One, National
Association, as Agent, and the Lenders, as amended by First Amendment thereto
dated June 15, 2009 (as so amended, the “Credit Agreement”).
          Under the appropriate paragraphs of the Credit Agreement, we certify
that, to the best of our knowledge and belief, no condition, event, or act
which, with or without notice or lapse of time or both, would constitute an
Event of Default under the terms of the Credit Agreement, has occurred during
the 3 month period ending                                          (the
“Reporting Period”). Also, to the best of our knowledge, the Borrower and each
Guarantor have complied with all provisions of the Credit Agreement.
          Additionally, the Borrower submits the following financial information
for the Reporting Period in accordance with the financial covenants and ratios
contained in the Credit Agreement.

  I.   MINIMUM FIXED CHARGE COVERAGE (Tested Quarterly on rolling 4 quarters
basis)

         
(a) Borrower’s EBITDA
  $                         
(b) Borrower’s consolidated lease/rent expense
  $                         
(c) Borrower’s consolidated unfinanced capex
  $                         
(d) Sum of (a) + (b) – (c)
  $                         
(e) Sum of consolidated prior period current maturities of long term debt
  $                         
(f) Interest Expense
  $                         
(g) Lease/rent expense
  $                         
(h) Cash taxes
  $                         
(i) Sum of (e) + (f) + (g) + (h)
  $                         
Ratio (d to i)
  ___ to 1.00  
Minimum Fixed Charge Coverage
  1.50 to 1.00

 



--------------------------------------------------------------------------------



 



  II.   CONSOLIDATED NET WORTH (Tested Quarterly)

         
(a) Borrower’s Consolidated Net Worth as of                     
  $                                             
(b) 50% of net income (if positive) for each quarter after 6-30-09
  $                                             
(c) 85% of the net proceeds to Borrower from any equity capital transaction
after 6-30-091
  $                                             
(d) Sum of (a)+(b)+(c)
  $                                             
(e) Minimum consolidated net worth required as of June 30, 2009
  $ 170,000,000.00    
(f) Minimum consolidated net worth required after June 30, 2009
  $ 170,000,000.00 +(b)+(c)  

III.   LEVERAGE RATIO     (Tested Quarterly on a rolling four quarters basis)

         
(a) Borrower’s EBITDA
  $                         
(b) Sum of senior funded Debt of Borrower and Subsidiaries to Lenders (or any of
them) plus interest expense
  $                         
Ratio (a to b)
  ___ to 1.00  
Maximum Senior Funded Debt to EBITDA permitted
  2.50 to 1.00

  IV.   MINIMUM ASSET COVERAGE (Tested Quarterly)

         
(a) Borrower’s total accounts receivable as of                    
  $                         
(b) Allowance for uncollectible accounts
  $                         
(c) (a) less (c)
  $                         
(d) Outstanding Debt as of                     
  $                         
Ratio ((c) to (d))
  ____ to 1.00  
Minimum Ratio Required
  1.20 to 1.0

 

1.   Equity capital includes (i) the purchase of stock in Borrower resulting
from exercise of stock options if Borrower repurchases such stock within
120 days of exercise of option and (ii) purchase of stock in Borrower as a
result of Borrower’s employee stock purchase plan if Borrower repurchases such
stock within 120 days of the exercise of applicable plan rights.

 



--------------------------------------------------------------------------------



 



  V.   ACQUISITIONS

(a) Borrower or a Guarantor have entered into the following Acquisitions:
 
 
(b) Attached hereto as Exhibit A are original copies of the Joinder Agreement to
the Guaranty executed by such new Subsidiaries acquired pursuant to the
Acquisitions set forth in V(a) above.
(c) Attached hereto as Exhibit B are the Operating Agreement (or similar
document), Certificate of Formation (or similar document), Resolutions and Good
Standing Certificate for each new Guarantor.

                      Sincerely,        
 
                    LHC GROUP, INC.  
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



     The schedules to the First Amendment have been omitted from the First
Amendment as filed. The registrant agrees to furnish a copy of such omitted
schedules supplementally to the Commission upon request.

 